FILED

DEC 3 1 2018
UNITED sTATEs DISTRICT CoURT
FoR THE DISTRICT oF CoLUMBIA Clerk, U.S. District and
Bankruptcy Courts
EDWARD THoMAS KENNEDY, )
)
Plaintiff, )
)
v. ) Civil Action No. 18-2695 (UNA)
)
UNITED sTATES DEPARTMENT )
oF TREASURY, er al., )
)
Defendants. )
MEMoRANDUM oPINIoN

 

011 August 8, 2018, Chief Judge Maurice B. Foley, United States Tax Court, entered an
order dismissing the plaintiffs case for lack of jurisdiction See Compl. 11 3. According to the
plaintiff, Chief Judge Foley and the remaining defendants have caused him harm for which he
demands monetary damages, see id. 1111 52-53, among other relief.

Chief Judge Foley enjoys absolute immunity from liability for damages for acts taken in
his judicial capacity. See Mz`rales v. Waco, 502 U.S. 9 (1991); Stump v. Sparkman, 435 U.S. 349,
364 (1978) (concluding that state judge Was “immune from damages liability even if his
[decision] Was in error”). Without question, a judge’s dismissal of a case is an action taken in his
judicial capacity. See Burger v. Gerber, No. 01-5238, 2001 WL 1606283, at *1 (D.C. Cir. Nov.
20, 2001) (per curiam); Thomas v. Wilkins, 61 F. Supp. 3d 13, 19 (D.D.C. 2014), afjf’d, No. 14-
5197, 2015 WL 1606933 (D.C. Cir. Feb. 23, 2015). Absent any showing by plaintiff that Chief
Judge Foley’s “actions [Were] taken in the complete absence of all jurisdiction,” Sindram v.
Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (citation omitted), he is “immune from damage suits
for performance of tasks that are an integral part of the judicial process,” id. at 1461 (citations

omitted).

lt is not clear what role the remaining defendants played in the events giving rise to
plaintiff s claims. A complaint must “contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face,”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), yet plaintiff s complaint fails to
“plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of
[defendants’] misconduct,”’ Atherton v. District of Columbia O/j’ice of the Mayor, 567 F.3d 672,

681-82(1).€. Cir. 2009) (quoting Iqbal, 556 U.S. ar 678-79).

The Court will grant the plaintiffs application to proceed in forma pauperis and will

dismiss the complaint An Order consistent with this Memorandum Opinion is issued separately.

lhqi?'fted ates District Judge

